EXHIBIT NATIONAL PENN BANCSHARES, INC. LONG-TERM INCENTIVE COMPENSATION PLAN STOCK OPTION AGREEMENTBETWEEN NATIONAL PENN BANCSHARES, INC. AND (the Optionee) Date of Grant: December 2, 2008 Number of Shares: shares Purchase Price: $ per share Option Expires: January 2, 2019 15 NATIONAL PENN BANCSHARES, INC. LONG-TERM INCENTIVE COMPENSATION PLAN NON-QUALIFIED STOCK OPTION AGREEMENT This Stock Option Agreement dated December 2, 2008, between National Penn Bancshares, Inc. (the "Corporation") and (the "Optionee"), WITNESSETH: 1.Grant of Option Pursuant to the National Penn Bancshares, Inc. Long-Term Incentive Compensation Plan (the "Plan"), this Agreement confirms the Corporation's grant to the Optionee, subject to the terms and conditions of the Plan and subject further to the terms and conditions herein set forth, of the right and option to purchase from the Corporation all or any part of an aggregate of common shares (without par value) of the Corporation at the purchase price of $ per share, such option to be exercised as hereinafter provided. 2.Terms and Conditions It is understood and agreed that the option evidenced hereby is subject to the following terms and conditions: (a)Expiration Date.Subject to the provisions of Paragraph 2(d), the option evidenced hereby shall expire on January 2, 2019 [10 years and one month from the date of grant]. (b)Exercise of Option.The Optionee shall have a cumulative vested interest in the right to exercise an option granted hereby, determined by reference to his or her continuous employment with the Corporation and/or a subsidiary following the date of grant of the option, as follows: Period of ContinuousCumulative Vested Employment Following
